Name: Commission Directive 2003/19/EC of 21 March 2003 amending, for the purposes of adapting to technical progress, Directive 97/27/EC of the European Parliament and of the Council relating to the masses and dimensions of certain categories of motor vehicles and their trailers (Text with EEA relevance)
 Type: Directive
 Subject Matter: organisation of transport;  European Union law;  land transport;  technology and technical regulations;  transport policy
 Date Published: 2003-03-26

 Avis juridique important|32003L0019Commission Directive 2003/19/EC of 21 March 2003 amending, for the purposes of adapting to technical progress, Directive 97/27/EC of the European Parliament and of the Council relating to the masses and dimensions of certain categories of motor vehicles and their trailers (Text with EEA relevance) Official Journal L 079 , 26/03/2003 P. 0006 - 0013Commission Directive 2003/19/ECof 21 March 2003amending, for the purposes of adapting to technical progress, Directive 97/27/EC of the European Parliament and of the Council relating to the masses and dimensions of certain categories of motor vehicles and their trailers(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers(1), as last amended by Commission Directive 2001/116/EC(2), and in particular Article 13(2) thereof,Whereas:(1) Directive 97/27/EC of the European Parliament and of the Council of 22 July 1997 relating to the masses and dimensions of certain categories of motor vehicles and their trailers and amending Directive 70/156/EEC(3), as amended by Directive 2001/85/EC(4), is one of the separate Directives under the EC type-approval procedure established by Directive 70/156/EEC. The provisions of Directive 70/156/EEC relating to vehicle systems, components and separate technical units therefore apply to Directive 97/27/EC.(2) In the light of experience gained with the application of Directive 97/27/EC, it is necessary to amend and to specify more precisely certain provisions contained therein in order to ensure uniform interpretation in all Member States.(3) Council Directive 96/53/EC of 25 July 1996 laying down for certain road vehicles circulating within the Community the maximum authorised dimensions in national and international traffic and the maximum authorised weights in international traffic(5), as amended by Directive 2002/7/EC of the European Parliament and of the Council(6), increases the authorised dimensions of certain motor vehicles and in particular the maximum length of buses and coaches. In order to allow the EC type-approval of vehicles reaching the maximum authorised length it is necessary to amend the requirements of Directive 97/27/EC accordingly.(4) The measures provided for in this Directive are in accordance with the opinion of the Committee for Adaptation to Technical Progress established by Directive 70/156/EEC,HAS ADOPTED THIS DIRECTIVE:Article 1Annexes I to IV to Directive 97/27/EC are amended in accordance with the Annex to this Directive.Article 21. With effect from 1 October 2003, in the case of vehicles which comply with the requirements of Directive 97/27/EC, as amended by this Directive, Member States shall not, on grounds relating to the masses and dimensions:(a) refuse, in respect of a type of motor vehicle of category M2, M3, N or O, to grant EC type-approval or national type-approval; or(b) refuse, in respect of a type of motor vehicle of category M2, M3, N or O, to assign registration/in-service masses in accordance with Annex IV (where required); or(c) prohibit the registration, sale or entry into service of such vehicles.2. With effect from 1 October 2004, Member States shall not grant EC type-approval, and may refuse to grant national type-approval, for a type of vehicle of category M2, M3, N or O on grounds relating to its masses and dimensions, if the requirements of Directive 97/27/EC, as amended by this Directive, are not fulfilled.Article 3This Directive shall not invalidate any approvals granted pursuant to Directive 97/27/EC, nor prevent the extension of such approvals in accordance with the Directive under which they were granted.Article 4The United Kingdom and Portugal may, within their territory until 9 March 2005, refuse to grant national type-approval of a vehicle type, or refuse or prohibit the sale, registration, entry into service or use of a vehicle, or consider its certificate of conformity as not valid within the meaning of Article 7(1) of Directive 70/156/EEC if the vehicle does not comply with the manoeuvrability criteria specified in Article 8(a) of Directive 96/53/EC.Article 51. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 30 September 2003 at the latest. They shall forthwith inform the Commission thereof.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such reference on the occasion of their official publication. Member States shall determine how such reference is made.2. Member States shall communicate to the Commission the texts of the main provisions of national law which they adopt in the field governed by this Directive.Article 6This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.Article 7This Directive is addressed to the Member States.Done at Brussels, 21 March 2003.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 42, 23.2.1970, p. 1.(2) OJ L 18, 21.1.2002, p. 1.(3) OJ L 233, 25.8.1997, p. 1.(4) OJ L 42, 13.2.2002, p. 1.(5) OJ L 235, 17.9.1996, p. 59.(6) OJ L 67, 9.3.2002, p. 47.ANNEXANNEXES I TO IV TO DIRECTIVE 97/27/EC ARE AMENDED AS FOLLOWS:A. Annex I is amended as follows:1. Under the heading in section 2, the following is inserted:"The definitions as laid down in Annex I (including the footnotes) and in Annex II to Directive 70/156/EEC shall apply to this Directive."2. Section 2.4.1 is amended as follows:(a) the sixth and seventh indents are replaced by the following:"- mirrors and other devices for indirect vision,- watching aids,"(b) the tenth, eleventh and twelfth indents are replaced by the following:"- access steps and hand-holds,- ram rubbers and similar equipment,- lifting platforms, access ramps and similar equipment in running order, not exceeding 300 mm, provided that the loading capacity of the vehicle is not increased;"(c) the following fourteenth and fifteenth indents are added:"- trolley booms of electrically-propelled vehicles,- external sun visors."3. Section 2.4.2 is amended as follows:(a) the seventh indent is replaced by the following:"- mirrors and other devices for indirect vision,"(b) the following eleventh and twelfth indents are added:"- watching aids;- retractable lateral guidance devices on buses and coaches intended for use on guided bus systems, if not retracted."4. In section 2.4.3, the second indent is replaced by the following:"- pantographs or trolley booms in their elevated position."5. In section 2.4.4, the second indent is replaced by the following:"- the devices mentioned in section 2.4.1".6. Section 2.5 is replaced by the following:"2.5. 'Mass of the vehicle in running order' means the mass defined in section 2.6 of Annex I to Directive 70/156/EEC."7. In section 2.6, the second sentence is replaced by the following:"The vehicle category is determined in accordance with Annex II to Directive 70/156/EEC."8. Sections 2.7, 2.8 and 2.9 are replaced by the following:"2.7. 'Technically permissible maximum mass on the axle (m)' means the mass corresponding to the maximum permissible static vertical load exerted by the axle on the road surface, based on the construction of the vehicle and of the axle and as stated by the vehicle manufacturer.In vehicles of category N1 the technically permissible maximum mass on the rear axle(s) may be exceeded by not more than 15 % and the technically permissible maximum laden mass of the vehicle may be exceeded by not more than 10 % or 100 kg, whichever is the lesser, to apply only in the case of a trailer towing vehicle, provided that the operating speed is restricted to 80 km/h or less.The vehicle manufacturer shall specify any such speed restriction or other operating conditions in the owner's manual.2.8. 'Technically permissible maximum mass on a group of axles (Ã ¼)' means the mass corresponding to the maximum permissible static vertical load exerted by the group of axles on the road surface, based on both the construction of the vehicle and of the group of axles and as stated by the vehicle manufacturer.2.9. 'Towable mass' means the total load exerted on the road surface by the axle(s) of the towed vehicle(s)."9. Section 2.11 is replaced by the following:"2.11. 'Technically permissible maximum mass on the coupling point of a motor vehicle' means the mass corresponding to the maximum permissible static vertical load on the coupling point based on the construction of the motor vehicle and/or coupling device and as stated by the manufacturer. By definition, this mass does not include the mass of the coupling device of the motor vehicle."10. Section 2.13 is replaced by the following:"2.13. 'Technically permissible maximum laden mass of the combination (MC)' means the total mass of a combination of motor vehicle and trailer(s) as stated by the manufacturer. The maximum technically permissible mass on the axle of the trailer should be used instead of the technically permissible maximum laden mass M in the case of combinations with semi-trailers or centre-axle trailers."11. Section 2.19 is replaced by the following:"2.19. 'Vehicle type' means vehicles which do not differ in such essential respects as:- manufacturer,- essential aspects of construction and design such as:- for vehicles of categories M2 and M3:- chassis/self supporting body, single/double deck, rigid/articulated (obvious and fundamental differences),- number of axles;- for vehicles of category N:- chassis/floor pan (obvious and fundamental differences),- number of axles;- for vehicles of category O:- chassis/self-supporting body (obvious and fundamental differences), drawbar trailer/semi-trailer/centre-axle trailer,- braking system: unbraked/inertia/continuous,- number of axles.For the purposes of this section, aspects of construction and design, such as in particular the wheelbase, axle design, suspension, steering, tyres and the corresponding modifications of the brake correcting device for the axles, or the adjunction or suppression of reduction valves in relation to semi-trailer tractor and lorry configurations, and equipment related to the chassis (e.g. engine, fuel tanks, transmission, etc.) are not considered to be essential."12. Section 7.2 is replaced by the following:"7.2. Measurement of dimensionsMeasurement of the overall length, width and height is carried out in accordance with the provisions of section 2.4 on the vehicle(s) in running order submitted in accordance with section 3.3.If the measured dimensions differ by more than 1 % from those stated by the manufacturer for the corresponding technical configurations within the type, the measured dimensions are used for the purpose of the requirements below and the technical service may then, if necessary, carry out additional measurements on vehicles other than those submitted in accordance with section 3.3. The limit values laid down in Annex I to Directive 96/53/EC may not, however, be exceeded."13. Sections 7.4.2.5 and 7.4.2.5.1 are replaced by the following:"7.4.2.5. When the vehicle is laden to its mass M according to any one of the relevant situations described in sections 7.4.2.5.1 or 7.4.2.5.2 the mass corresponding to the load on the axle 'i' must not exceed the mass Mi on that axle, and the mass corresponding to the load on the solo axle or group of axles 'j' must not exceed the mass Ã ¼j.7.4.2.5.1. Uniform distribution of mass means the vehicle in running order with a mass of 75 kg positioned on every passenger seat is laden to its mass M, the payload being uniformly distributed on the area designed for the transportation of goods."14. Sections 7.4.2.5.1.1 and 7.4.2.5.1.2 are deleted.15. Section 7.4.2.5.2 is replaced by the following:"7.4.2.5.2. In the case of extreme distribution of mass (non-uniform load), the manufacturer must state the extreme permissible possible positions of the centre of gravity of the payload and/or body and/or equipment or interior fittings (for instance: from 0,50 m to 1,30 m in front of the first rear axle), with the vehicle in running order and a mass of 75 kg positioned on every passenger seat being laden to its mass M."16. Sections 7.4.2.5.2.1 to 7.4.2.5.3.2 are deleted.17. Section 7.4.3.2 is replaced by the following:"7.4.3.2. The mass of the vehicle in running order, plus the mass Q multiplied by the number of seated and standing passengers, plus the masses WP, B and BX as defined in section 7.4.3.3.1, plus the technical permissible maximum mass on the coupling point, if a coupling is fitted by the manufacturer, shall not exceed the mass M."18. Section 7.4.3.3.1 is replaced by the following:"7.4.3.3.1. The vehicle in running order is loaded with: a mass corresponding to the number P of seated passengers, of mass Q; a mass corresponding to the number SP of standing passengers, of mass Q uniformly distributed over the surface available for standing passengers S1; where appropriate, a mass WP uniformly distributed over each wheelchair space; a mass equal to B (kg) uniformly distributed in the baggage compartments; a mass equal to BX (kg) uniformly distributed over the surface area of the roof equipped for the carriage of baggage, where:P is the number of seating places.S1 is the area for standing passengers. In the case of vehicles of classes III or B, S1 = 0.SP, declared by the manufacturer, must not exceed the value S1/Ssp, where Ssp is the conventional space provided for one standing passenger specified in the table below.WP (kg), is the number of wheelchair spaces multiplied by 250 kg representing the mass of a wheelchair and user.B (kg), declared by the manufacturer, must have a numeric value not less than 100 x V. This shall include baggage compartments or racks that may be attached to the outside of the vehicle.V is the total volume of baggage compartments in m3. When approving a vehicle of Class I or A, the volume of baggage compartments accessible only from the outside of the vehicle shall be disregarded.BX, declared by the manufacturer, must have a numeric value not less than 75 kg/m2. Double deck vehicles shall not be equipped for the carriage of baggage on the roof and therefore BX for double deck vehicles shall be zero.Q and Ssp have values laid down in the following table:>TABLE>"19. The following sections 7.4.3.3.2 to 7.4.3.3.2.3 are inserted:"7.4.3.3.2. In the case of a vehicle equipped with a variable seating capacity, area available for standing passengers (S1) and/or equipped for the carriage of wheelchairs, the requirements of sections 7.4.3.2 and 7.4.3.3 shall be determined for each of the following conditions as applicable.7.4.3.3.2.1. With all possible seats occupied followed by the remaining area for standing passengers (up to the standing capacity limit declared by the manufacturer, if reached) and, if space remains, any wheelchair spaces occupied.7.4.3.3.2.2. With all possible standing areas occupied (up to the standing capacity limit declared by the manufacturer) followed by the remaining seats available for seated passengers and, if space remains, any wheelchair spaces occupied.7.4.3.3.2.3. With all possible wheelchair spaces occupied followed by the remaining area for standing passengers (up to the standing capacity limit declared by the manufacturer, if reached) and then the remaining seats available for use occupied."20. Section 7.4.3.4 is replaced by the following:"7.4.3.4. When the vehicle is in running order or laden as specified in section 7.4.3.3.1, the mass corresponding to the load on the front axle or group of axles must not be less than the percentage of the mass of the vehicle in running order or of the technically permissible maximum laden mass 'M' laid down in the following table:>TABLE>"21. The following section 7.4.3.5 is inserted:"7.4.3.5. Where a vehicle is to be approved to more than one Class, sections 7.4.3.2 and 7.4.3.3 shall apply to each Class."22. In section 7.4.4, the title is replaced by the following:"7.4.4. Requirements for trailer caravans".23. In section 7.6.1, the second sentence is replaced by the following:"For motor vehicles and semi-trailers with axle-lift devices (see section 2.14), this requirement also applies with the retractable axle(s) in the lifted position or loadable axle(s) in the unladen condition. Starting aids such as retractable axles fulfilling the requirements of section 3.5 of Annex IV are exempt from this requirement."24. Sections 7.6.2, 7.6.3 and 7.6.4 are replaced by the following:"7.6.2. Additional requirements for vehicles of category N:When the vehicle is stationary and has its steered wheels so directed that if the vehicle moved, its outermost forward point would describe a circle of 12,50 m radius, a vertical plane tangential to the side of the vehicle which faces outwards from the circle must be established by marking a line on the ground.When the vehicle moves forward on either side following the circle of 12,50 m radius, no part of it may move outside the vertical plane by more than 0,80 m (see figure B).For vehicles with an axle-lift device this requirement also applies with the axle(s) in the lifted position (within the meaning of 2.14). For vehicles of Category N with retractable axles in the lifted position, or loadable axles in the unladen condition, the figure of 0,80 m is replaced by 1,00 m.7.6.3. Additional requirements for vehicles of categories M2 or M3With the vehicle stationary, a vertical plane tangential to the side of the vehicle and facing outwards from the circle shall be established by marking a line on the ground. In the case of an articulated vehicle, the two rigid portions shall be aligned with the plane. When the vehicle moves from a straight line approach into the circular area described in section 7.6.1, no part of it shall move outside of that vertical plane by more than 0,60 m (see figures C and D).7.6.4. The requirements of sections 7.6.1 to 7.6.3 may also be verified, at the request of the manufacturer, with an appropriate equivalent calculation or geometric demonstration.If, at the request of the manufacturer, vehicles of category N without steered rear axles are verified according to their geometric characteristics: a vehicle is deemed to comply with the requirements of paragraph 7.6.2 above if its rear overhang is not more than 60 % of the vehicle wheelbase."25. In section 7.6.3, figure C is replaced by the following:Figure C>PIC FILE= "L_2003079EN.001101.TIF">R= 12,5 mr= 5,3 mU= maximum 0,626. In Section 7.6.3, the following figure D is added:Figure C>PIC FILE= "L_2003079EN.001201.TIF">R= 12,5 mr= 5,3 mU= maximum 0,627. The following section 7.6.5 is inserted:"7.6.5. In the case of incomplete vehicles, the manufacturer must declare the maximum permissible dimensions for which the vehicle is to be checked against the requirements of sections 7.6.1 to 7.6.3."28. Sections 7.8.1 and 7.8.2 are replaced by the following:"7.8.1. The technically permissible maximum mass on the coupling point of a motor vehicle designed to tow a centre-axle trailer and with a technically permissible maximum towable mass exceeding 3,5 tonnes must be at least equal to 10 % of its technically permissible maximum towable mass, or 1000 kg, whichever is the lesser.7.8.2. The technically permissible maximum mass on the coupling point of a motor vehicle designed to tow a centre-axle trailer and with a technically permissible maximum towable mass not exceeding 3,5 tonnes must be at least equal to 4 % of its technically permissible maximum towable mass, or 25 kg, whichever is the greater."29. Section 7.10 is replaced by the following:"7.10. Engine power/maximum mass ratioMotor vehicles must provide an engine power output of at least 5 kW/t of the technically permissible maximum laden mass of the combination. In the case of a road tractor, the engine power must be at least 2,2 kW/t. The engine power is measured according to the provisions of Council Directive 80/1269/EEC(1)."B. Annex II is amended as follows:1. Section 0.2 is replaced by the following:"0.2. Type."2. Section 13 is replaced by the following:>PIC FILE= "L_2003079EN.001301.TIF">C. Annex III is amended as follows:In the Appendix, the following section 1.24.3 is inserted:"1.24.3. Number of wheelchair places for category M2 and M3 vehicles (2):"D. Annex IV is amended as follows:1. Section 1.3.3 is deleted.2. Section 2.2.1 is amended as follows:(a) point (c) is replaced by the following:"c) vehicles with a maximum mass not exceeding 3,5 t only intended to tow trailers with inertia (overrun) braking systems: the registration/in-service maximum permissible laden mass of the vehicle, or, for off-road vehicles (see section 7.5 of Annex I), 1,5 times that mass with a maximum of 3,5 t;"(b) point (e) is replaced by the following:"e) vehicles intended to tow trailers, apart from semi-trailers, with continuous braking systems: 1,5 times the registration/in-service maximum permissible laden mass of the vehicle."3. In section 2.2.1, the last line of the first paragraph, which reads "provided that all the relevant technical provisions of Directive 96/53/EC are fulfilled" is deleted.4. In section 3.2, the second sentence is replaced by the following:"To that end the retractable or loadable axle must lower to the ground or be loaded automatically if the nearest axle(s) of the group or the front axle of the motor vehicle is (are) laden to its (their) registration/in-service maximum permissible mass(es)."5. Section 3.3 is deleted.6. In section 3.5.1, the fourth indent is replaced by the following:"- after the motor vehicle has moved off and before it exceeds a speed of 30 km/h, the axle must automatically lower again to the ground or be reloaded."(1) OJ L 375, 31.12.1980, p. 46.